DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (PGPUB 2015/0040743).

Regarding claims 1, 9 and 17, Tachibana discloses an information processing method, device and medium, hereinafter referenced as a method realized by a computer, comprising: 
setting a pronunciation style with regard to a specific range on a time axis (figure 2 with generating a voice style; p. 0038, 0065, 0070-0075); 
arranging one or more notes in accordance with an instruction from a user within the specific range for which the pronunciation style has been set (arranging notes; p. 0115-0118); and 

Regarding claims 2 and 10, Tachibana discloses a method comprising displaying the one or more notes within the specific range and the characteristic transition within the specific range within a musical score area in which the time axis is set (display data; fig. 2 with p. 0058-0059, 0064, 0068, 0071-0072). 
Regarding claims 3 and 11, Tachibana discloses a method comprising wherein in the generating of the characteristic transition, the characteristic transition of the specific range is changed each time of editing of the one or more notes within the specific range (creating and editing notes; p. 0062-0065). 
Regarding claims 4 and 12, Tachibana discloses a method comprising wherein the one or more notes include a first note and a second note, and the generating of the characteristic transition is performed such that a portion of the characteristic transition corresponding to the first note is different between the characteristic transition in a first state in which the first note is set within the specific range, and the characteristic transition in a second state in which the second note has been added to the specific range in the first state (pieces of units that correspond to different statuses; p. 0052-0057, 0075, 0104). 
Regarding claims 5 and 13, Tachibana discloses a method comprising wherein the generation of the characteristic transition is performed by using a transition estimation model corresponding to the pronunciation style set for the specific range 
Regarding claims 6 and 14, Tachibana discloses a method comprising wherein the generation of the characteristic transition (transition; p. 0038, 0067-0070) is performed in accordance with a transition of characteristic of an expression sample corresponding to the one or more notes within the specific range from among a plurality of expression samples representing voices (voice analysis; p. 0038, 0042-0046, 0069-0070). 
Regarding claims 7 and 15, Tachibana discloses a method comprising wherein in the generation of the characteristic transition, an expression sample corresponding to the one or more notes within the specific range is selected from among a plurality of expression samples representing voices by using an expression selection model corresponding to the pronunciation style set for the specific range from among a plurality of expression selection models, in order to generate the characteristic transition in accordance with a transition of characteristic of the expression sample (transition over range; p. 0038, 0067-0070). 
Regarding claims 8 and 16, Tachibana discloses a method comprising wherein the generation of the characteristic transition is performed in accordance with an adjustment parameter that is set in accordance with the user's instruction (notes are adjusted; p. 0043, 0069, 0073). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657